DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6, 10-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 2022/0102150).
Tung is directed to a patterning material that includes a silicon-containing layer and method of producing a semiconductor device using such material. Tung outlines the device fabrication process in Figure 1, Steps 102-118. Tung goes on disclose the process in greater detail. Tung discloses the process begins by providing a semiconductor structure 202, which includes a base substrate 201 having a plurality of active devices 203 formed thereon. (Para, 0019; Fig.2). Tung discloses the devices include gate structures 205 and source/drain features 207 having interposing isolation features 209. (Para, 0019; Fig.2). Tung discloses a multi-layer interconnect (MLI) 213 is formed over the devices 203 and the MLI 213 may include a dielectric layer 211 formed over the devices and an illustrative contact 215 extending to the source/drain feature 207. (Para, 0019; Fig.2). Tung discloses the MLI 213 also includes various other metallization layers, vertically extending vias, and interposing isolation layers that connect various features of the devices 203. (Para, 0019, 0024-0025; Fig.2). Tung discloses next a target layer is formed on the semiconductor structure. (Para, 0028; Fig.3). Tung discloses, the target layer 302 is an interlayer dielectric (ILD) part of an MLI. (Para, 0028-0030; Fig.3). Tung explains that deposition processes such as CVD, PVD, ALD, HDPCVD, MOCVD, RPCVD, PECVD, LPCVD, ALCVD, APCVD, FCVD, HARP, HDP, other suitable methods, or combinations thereof may be used to provide the target layer. (Para, 0028-0030; Fig.3). These disclosures and the illustrations of Figures 1-3 teach and/or suggest the limitation of claim 10 where a method for fabricating a semiconductor structure comprises providing a substrate and a dielectric layer over the substrate. 
Tung discloses next a masking layer 304 is formed over the target layer 302, the masking layer 304 includes a first layer 304A, a second layer 304B, and a third layer 304C. (Para, 0032; Fig.3). Tung discloses in some implementations, the first layer 304A and the third layer 304C include silicon oxide or another dielectric material and the second layer 304B includes a hard mask material such as a metal hard mask material. (Para, 0032; Fig.3). Tung also discloses the metal hard mask material may be TiN but may also include Ti, Ta, W, TaN, WN, and/or other suitable compositions. (Para, 0032; Fig.3). Tung discloses the second layer 304B may also be an organic hard mask and that in each embodiment the hard mask layer is configured based upon the lithography needs. (Para, 0032; Fig.3).  These disclosures and the illustrations of Figures 1-3 teach and/or suggest the limitation of claim 1 where a method for fabricating an etching mask comprises forming a hard mask layer, the limitation of claim 6 where an etching mask comprises a hard mask layer and the limitation of claim 10 where a method for fabricating a semiconductor structure comprises forming an etching mask over the dielectric layer, wherein the etching mask comprises: a hard mask layer. 
Tung discloses next a multi-layer patterning stack is deposited. (Para, 0034). Tung explains the multi-layer patterning stack may include three-layers as discussed below such as a top or image layer, a middle or transfer layer, and a bottom or base layer. (Para, 0034). Tung starts with deposition of the bottom layer. (Para, 0039; Fig.4). Tung discloses a bottom layer 402 is formed over the semiconductor structure 202 and this bottom layer 402 is a BARC provided by spin-on coating. (Para, 0039; Fig.4). Tung discloses the bottom layer 402 may be a carbon-containing layer such as amorphous carbon it may be deposited by one of PVD, ALD, or CVD processes. (Para, 0035-0036, 0039; Fig.4).  
Tung then discloses the second or middle layer of the patterning stack is deposited and this layer may be a silicon-containing layer. (Para, 0040; Fig.5). Tung discloses the middle layer 502 is formed over the semiconductor structure 202 and it is formed as a silicon-containing layer as discussed above including over 50 atomic % of Si and being deposited by at least one of PVD, ALD, or CVD. (Para, 0049; Fig.5). Tung explains that in some embodiments the deposition of the silicon-containing layer includes providing a precursor reactive gas and an inert gas where the precursors include silicon-containing compounds such as a silicon source provided by silane (SiH4) or disilane (Si2H6). (Para, 0043; Fig.5). Tung discloses the inert gases include nitrogen, argon, helium, xenon, other suitable carrier gas constituent, or combinations thereof and in some embodiments the inert gas includes at least one of argon (Ar) or helium (He). (Para, 0043; Fig.5). Tung explains the silicon-containing layer may be deposited by introduction of gases precursors with the inert gases to a chamber, where a heated semiconductor structure is disposed. (Para, 0043; Fig.5). Tung explains reactions between the precursors and surface of the semiconductor structure creates a solid film layer of silicon-containing material on the semiconductor structure. (Para, 0043; Fig.5). These disclosures and the illustrations of Figures 1-5 teach and/or suggest the limitation of claim 1 where a method for fabricating an etching mask comprises forming a hexamethyldisilazane (HMDS) layer over the hard mask layer, the limitation of claims 2 and 15 and the limitation of claim 6 where an etching mask comprises a HMDS layer disposed over the hard mask layer. 
Tung discloses the process continues with a step of forming a resist layer 602 over the middle layer 502 and the bottom layer 402 to provide the mutli-layer patterning stack 604 as a tri-layer stack. (Para, 0053;Fig.6). Tung explains the resist layer may be deposited by spin coating process. For example, the spin-coating may include applying a liquid polymeric material onto the semiconductor structure 202 such as the middle layer 502.  (Para, 0050). Tung discloses the  resist layer is a radiation sensitive material to the desired wavelength, such as a photoresist including an I-line resist, a DUV resist including a krypton fluoride (KrF) resist and argon fluoride (ArF) resist, a EUV resist, an electron beam (e-beam) resist, and an ion beam resist. (Para 0050.). Tung discloses in a further embodiment, the resist is a 193-nm resist. In a further embodiment, the resist is an EUV resist sensitive to the 13.5 nm wavelength exposure of an EUV lithography process. (Para, 0050). Tung discloses in another embodiment, the resist is sensitive to EUV radiation and is further for negative-tone development (NTD), where its solubility in an NTD developer decreases upon EUV radiation. (Para, 0050). These disclosures and the illustrations of Figures 1-6 teach and/or suggest the limitation of claim 1 where a method for fabricating an etching mask comprises forming a photoresist layer over the HMDS layer, the limitation of claim 6 where an etching mask comprises a photoresist layer disposed over the HMDS layer and the limitation of claim 10 where a method for fabricating a semiconductor structure comprises a photoresist layer disposed over the hard mask layer and a HMDS layer disposed between the hard mask and the photoresist layer.   
Tung discloses the process continues with a step where the resist layer 602 is patterned to form a series of masking element features 602′ comprised of exposed and developed resist, and interposing openings.  (Para, 0055). Tung discloses in an embodiment, the pattern is provided by an EUV lithography technique as discussed above. (Para, 0055). Tung also discloses the photolithography method steps used to pattern the resist layer in greater detail to include the exposure and development steps which forms the resist pattern. (Para, 0054). 
Tung discloses the process continues with a step of etching the middle layer, or the silicon-containing layer. (Para, 0058; Fig.9). Tung discloses the etching process patterns the silicon-containing middle layer according to the pattern of the resist. (Para, 0058; Fig.9). Tung discloses the etching of the middle layer 502 may stop at a top surface of the bottom layer 402. (Para, 0058; Fig.9). Tung discloses next the bottom layer 402 is etched providing a patterned bottom layer 402′ and the etching of the bottom layer 402 may stop at a top surface of the masking layer 304. (Para, 0061; Fig.10). Tung explains the etching process patterns the organic bottom layer according to the pattern of the resist and/or the patterned middle layer. (Para, 0060).  
Tung discloses the resultant patterned features of the multi-layer patterning stack are used as a masking element during the patterning of underlying layers such as masking layers. (Para, 0064). Tung illustrates in Figure 12 that the patterned bottom layer 402′ is used as a masking element while etching the masking layer 304 and in particular the dielectric layer 304C to form patterned layer 304C′. (Para, 0065; Fig.12). Tung explains in some embodiments, the etching process stops at the hard mask layer 304B such as a metal hard mask composition. (Para, 0065). Tung discloses the patterned bottom layer 402′ and the patterned dielectric layer 304C′ may be used as an etching mask during the etching of the masking layer 304 and in particular the metal hard mask layer 304B to form the patterned hard mask layer 304B′. (Para, 0066; Fig.13). Tung discloses in some implementations, etching the metal hard mask layer 304B includes an over-etch that extends into the underlying dielectric layer 304A  or silicon oxide layer. Then Tung discloses the method 100 then proceeds to block 118 where the masking element developed by the previous blocks is used during the etching of a target layer(s). (Para, 0068). Tung illustrates in Figure 15 where the target layer 302 is patterned by an etching process, while the patterned metal hard mask layer is used as a masking element defining the pattern to be formed. (Para, 0068; Fig.15). Tung explains in some embodiments, the target layer 302 is an ILD layer and the patterned target layer 302′ may define openings or trenches within which metallization of the MLI will be formed. (Para, 0070; Fig.15). These disclosures and the illustrations of Figure 1-15 teach and/or suggest the limitation of claim 10 where a method for fabricating a semiconductor structure comprises etching the dielectric layer using the etching mask to form at least one opening therein and the limitation of claims 11 and 16-17. 
Tung further discloses in some embodiments, the target layer 302 is a conductive layer to be used for metal lines and is made of copper, aluminum, the like, or a combination thereof. In other embodiments, the target layer 302 is a material suitable for a gate structure forming a gate (or dummy gate structure) of a device, for example, polysilicon. (Para, 0071). Tung discloses in other embodiments, the target layer 302 is a substrate and is made of a semiconductor material such as silicon, germanium, or other suitable materials and the trenches formed in the target layer of the substrate may define isolation features between fin-like structures suitable for fabricating fin-type field effect transistors (FinFET). (Para, 0071). Tung discloses in an embodiment, the target layer 302 is a mandrel layer comprising masking material such as silicon nitride, an oxide, silicon, amorphous silicon, a combination thereof or any other material that may be patterned and selectively removed. (Para, 0071). Tung discloses the patterned mandrel layer is then used for further patterning processes for example to achieve smaller dimensions as part of a multi-patterning process such as applying the method 100 to a double patterning technique. (Para, 0071). These disclosures contemplate the limitations of claims 18-20.
Therefore, the recitations of claims 1-2, 6, 10-11 and 15-20 would have been obvious to one of ordinary skill in the art at the time of filing the present application in view of the explicit disclosures and illustrations of Tung as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Tung as discussed above. 
Claim(s) 3-5, 7-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung as applied to claims 1-2, 6, 10-11 and 15-20 in paragraph 4 above, and further in view of Lee (US 2021/0134980).
The disclosures of Tung as discussed above fail to teach and/or suggest the limitation of claim 3 wherein forming the hard mask layer comprises: forming a carbon-containing hard mask; and forming a silicon-containing hard mask over the carbon-containing hard mask. However, the disclosures and illustrations of Tung as discussed above further in view of the disclosures and illustrations of Lee provide such teachings. 
Lee is also directed to a method of fabricating a semiconductor structure. (Figures 1A-1L). Lee discloses a semiconductor structure 100 is provided which includes a semiconductor substrate 102, in accordance with some embodiments.  (Para,0015; Fig.1A). Lee discloses a gate dielectric layer 104, a sacrificial layer 106, a first hard mask layer 108, a second hard mask layer 110, an anti-reflective layer 112 are sequentially formed over the semiconductor substrate 102. (Para, 0016; Fig. 1A). , as shown in FIG. 1A, in accordance with some embodiments. Lee discloses the gate dielectric layer 104 is made of silicon oxide (SiO), silicon nitride (SiN), or silicon oxynitride (SiON). (Para, 0017). Lee discloses the sacrificial layer 106 and the second hard mask layer 110 are made of a carbon-rich material such as carbon amorphous carbon, spin-on coating carbon (SOC), or a combination thereof. (Para, 0018). Lee discloses the sacrificial layer 106 and the second hard mask layer 110 are formed using a spin-on coating process, a CVD process, an atomic layer deposition (ALD) process, or a combination thereof. (Para, 0017).  Lee discloses the first hard mask layer 108 and the anti-reflective layer 112 are made of silicon-rich material such as silicon-rich anti-reflective layer (Si-BARC), silicon oxynitride (SiON), or a combination thereof. (Para, 0019). In some embodiments, the first hard mask layer 108 and the anti-reflective layer 112 are formed using a CVD process, an ALD process, or a combination thereof. (Para, 0019). Lee also discloses the sacrificial layer 106 is a carbon layer; the first hard mask layer 108 is a silicon oxynitride (SiON) layer; the second hard mask layer 110 is a SOC layer; and the anti-reflective layer 112 is a Si-BARC layer. (Para, 0020; Fig.1A). The disclosures and illustrations of Tung further in view of these disclosures and illustrations of Lee teach and/or suggest the limitations of claim 3 wherein forming the hard mask layer comprises: forming a carbon-containing hard mask; and forming a silicon-containing hard mask over the carbon-containing hard mask as well as the limitations of claims 4-5, 7-9 and 12-14.  
Lee then discloses that a patterning process is performed on the semiconductor structure 100, the patterning process includes forming a patterned photoresist layer 114 over the anti-reflective layer 112, as shown in FIG. 1A, in accordance with some embodiments. (Para, 0021). Lee discloses the patterning process also includes performing an etching process 1000 on the semiconductor structure 100. (Para, 0021). Lee discloses the etching process 1000 is performed on the semiconductor structure 100 to sequentially etch away portions of the anti-reflective layer 112, the second hard mask layer 110, the first hard mask layer 108 and the sacrificial layer 106 uncovered by the photoresist patterns 113. (Para, 0022; Fig.1B-1D). Lee discloses etching step 1010 transfers the photoresist patterns 113 sequentially to the anti-reflective layer 112, the second hard mask layer 110, the first hard mask layer 108 and the sacrificial layer 106 and forms trenches 119. (Para, 0023; Fig. 1B-1D). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to modify the disclosures of Tung further in view of these disclosures of Lee because both are directed to analogous methods of fabricating a semiconductor device incorporating silicon and carbon containing masking layers and Lee demonstrates the order of the masking layers can be interchanged and a precise etching mask for patterning the underlying substrate for device formation can still be achieved. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899